UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT E. JOHNSON,

                                      Plaintiff,
       vs.                                                            1:19-CV-685
                                                                      (MAD/DJS)
KEVIN PRUE, Dutchess County Public
Defender; DUTCHESS COUNTY PUBLIC
DEFENDER'S OFFICE; CITY OF
POUGHKEEPSIE; and COUNTY OF
DUTCHESS,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

ROBERT E. JOHNSON
19-A-0763
Cape Vincent Correctional Facility
Route 12E, P.O. Box 739
Cape Vincent, New York 13618
Plaintiff pro se

MCCABE, MACK LAW FIRM                                 DAVID L. POSNER, ESQ.
P.O. Box 509
63 Washington Street
Poughkeepsie, New York 12602-0509
Attorneys for Defendant Kevin Prue,
Dutchess County Public Defender

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Plaintiff, Robert E. Johnson, commenced this action pro se in state court, alleging

violations of his constitutional rights in connection with his representation in the criminal action

leading to his incarceration. See Dkt. No. 2. This case was removed to this Court on June 7,

2019. See Dkt. No. 1.
       On July 23, 2019, the Court received Plaintiff's proposed amended complaint. See Dkt.

No. 11. Although Plaintiff's amended complaint was docketed on July 23, 2019, it is dated July

17, 2019. See Dkt. No. 11 at 5. Pursuant to the "prison mailbox rule," Plaintiff's amended

complaint is deemed filed on July 17, 2019. See Bain v. Cotton, No. 2:06-cv-217, 2009 WL

1660051, *3 (D. Vt. June 12, 2009). On the same day that the amended complaint was docketed,1

Defendant Kevin Prue ("Defendant Prue") filed a motion to dismiss for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Dkt. No. 12. Plaintiff

filed papers in opposition to the motion to dismiss on October 11, 2019. See Dkt. No. 19.

Defendant Prue filed a reply memorandum in further support of his motion to dismiss on October

14, 2019, incorporating arguments in response to Plaintiff's amended complaint as well as

Plaintiff's opposition papers. See Dkt. No. 20. Presently before the Court is Defendant Prue's

motion to dismiss Plaintiff's complaint in its entirety. See Dkt. No 12.

                                       II. BACKGROUND

       Plaintiff is an inmate in the custody of the New York State Department of Corrections and

Community Supervision ("DOCCS"). See Dkt. No. 2 at 2. Plaintiff alleges that Defendant Prue,

a Dutchess County Public Defender, was assigned to represent him in Ulster County Court for a

charge of assault 2nd in September 2018. See id. at ¶ 1. Plaintiff faced a discretionary life

sentence if convicted at trial. See Dkt. No. 12-3 at 10–13. Plaintiff ultimately pled guilty to

attempted assault 2nd, an E felony, on December 6, 2018. See id. at 21. This plea resulted in a

sentence of two to four years in prison. See Dkt. No. 12-4 at 11.



       1
         Plaintiff's amended complaint added the Dutchess County Public Defender's Office, the
City of Poughkeepsie, and the County of Dutchess as defendants. See Dkt. No. 11 at 1–2.
However, Plaintiff did not add any new facts to the complaint, writing "I would like to keep
complaint as is. I only want to amend the Defendants." Id. at 2.
                                                  2
          Plaintiff alleges that the conduct of Defendant Prue rises to the level of ineffective

assistance of counsel and malpractice, which violated his Sixth Amendment rights. See Dkt. No.

2 at ¶¶ 4, 12. Plaintiff alleges several instances where Defendant Prue provided ineffective

assistance of counsel, including, but not limited to: (1) refusal to file a motion to dismiss a

defective indictment; (2) failure to inform the district attorney that the victim of the assault was

armed with a knife; (3) an unprofessional mannerism; (4) oversight, carelessness, and laziness;

(5) failure to honor Plaintiff's wish to go to trial; (6) failure to return documents to Plaintiff for

appeal and parole board purposes; and (7) failure to interview witnesses. See id. at ¶¶ 1–11.

          Defendant Prue filed a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure on July 23, 2019. See Dkt. No. 12. Defendant

Prue argues that Plaintiff's claims should be dismissed for failure to state a claim under 42 U.S.C.

§ 1983 for a Sixth Amendment violation and because Plaintiff's state law claim fails on the

merits. See Dkt. No. 12-6 at 2–4. Defendant Prue further argues that Plaintiff's proposed

amended complaint was futile. See id. at 4. Plaintiff filed his amended complaint, as a matter of

right, prior to this motion to dismiss, also filing a response to Defendant Prue's motion to dismiss.

See Dkt. Nos. 11, 19. As such, the Court will discuss the merits of these operative pleadings

within.

                                           III. DISCUSSION

A.        Standard of Review

          A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111–12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

                                                     3
reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico

v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282

F.3d 147, 152–53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting Twombly, 550 U.S. at 557). Ultimately,

"when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims across the line

from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d

                                                   4
289, 295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)) (other citations

omitted). The Second Circuit has held that the court is obligated to "make reasonable allowances

to protect pro se litigants" from inadvertently forfeiting legal rights merely because they lack a

legal education. Govan, 289 F. Supp. 2d at 295 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d

Cir. 1983)).

B.     Defendant Prue Was Not Acting Under Color of State Law

       Defendant Prue argues that a public defender performing the traditional functions of

counsel to a defendant in a criminal proceeding is not a state actor within the meaning of Section

1983, and since Plaintiff brought this action pursuant to Section 1983, his claim should be

dismissed. See Dkt. No. 12-6 at 5.

       Section 1983 provides in part that

               [e]very person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State . . . subjects, or causes to be subjected,
               any citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities secured
               by the Constitution and laws, shall be liable to the party injured[.]

42 U.S.C. § 1983.

       The Second Circuit has held that "it is well-established that court-appointed attorneys

performing a lawyer's traditional functions as counsel to defendant do not act 'under color of state

law' and therefore are not subject to suit under 42 U.S.C. § 1983." Rodriguez v. Weprin, 116 F.3d

62, 65–66 (2d Cir. 1997). Likewise, the Supreme Court has held that public defenders do not act

under color of state law "when performing a lawyer's traditional functions as counsel to a

defendant in a criminal proceeding." Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981).

       The amended complaint contains no allegations against Defendant Prue which suggest

that he performed any tasks outside of the traditional functions as counsel to Plaintiff in a criminal

                                                  5
proceeding. See Dkt. No. 11. Accordingly, Plaintiff's amended complaint fails to state a cause of

action as Defendant Prue is not a state actor within the meaning of Section 1983. See Polk Cnty.,

454 U.S. at 325.

C.     Heck v. Humphrey, 512 U.S. 477 (1994)

       Even assuming that Defendant Prue was a state actor for purposes of 42 U.S.C. § 1983, his

claims against all Defendant are still subject to dismissal. Civil lawsuits may not be used to

collaterally attack criminal convictions. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). In

Heck, the Supreme Court held that

               in order to recover damages for [an] allegedly unconstitutional
               conviction or imprisonment, or for harm caused by other actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus.

Id. Under Heck and its progeny, a "§ 1983 action is barred (absent prior invalidation) no matter

the relief sought (damages or equitable relief) ... if success in that action would necessarily

demonstrate the invalidity of confinement or its duration." Wilkinson v. Dotson, 544 U.S. 74,

81-82 (2005) (emphasis in original).

       In the present matter, Plaintiff's claims against all named Defendants all stem from the

alleged ineffective assistance of counsel he received in violation of the Sixth Amendment. See

Dkt. No. 2. Plaintiff claims that, absent Defendant Prue's conduct, he would not have been

convicted of the crime underlying his current incarceration. Since Plaintiff has not successfully

appealed or collaterally attacked that conviction, his claims against all named Defendants are

barred by Heck. See Ramos v. Rust, No. 6:15-CV-0212, 2015 WL 3915972, *4 (N.D.N.Y. June

25, 2015); see also Lynch v. Claus, No. 1:13-cv-830, 2014 WL 298624, *2 (N.D.N.Y. Jan. 28,
                                                  6
2014) (holding that the court properly dismissed the plaintiff's claim of ineffective assistance of

counsel against the public defender's office under Heck since the plaintiff admitted that he had not

successfully attacked the underlying conviction on direct appeal or collateral review); Trimble v.

City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (same).

       Because Plaintiff has failed to show that his conviction has been overturned or his

sentence invalidated, the Court finds that his claims are barred under Heck unless and until such

time as Plaintiff's conviction is overturned or his sentence invalidated.

D.     Municipal Liability

       To the extent that the Dutchess County Public Defender's Office, the City of

Poughkeepsie, and the County of Dutchess are now named as defendants, Plaintiff's claim does

not set forth any specific allegations as to these entities. "A municipality can only be held liable

when the municipality itself commits a wrong, and liability may not be based on a theory of

respondeat superior." Morris v. Jefferson Cnty. Pub. Def.'s Office, No. 09-cv-1412, 2012 WL

3241288, *4 (N.D.N.Y. Aug. 7, 2012) (citing Bd. of Cnty. Comm'rs of Bryan Cnty., Okla. v.

Brown, 520 U.S. 397, 403 (1997); Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)). For

a municipality to be held liable under this statute, Plaintiff must prove: "(1) actions taken under

color of law; (2) deprivation of a constitutional or statutory right; (3) causation; (4) damages; and

(5) that an official policy of the municipality caused the constitutional injury." Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).

       As discussed above, until such time as Plaintiff's conviction or sentence are overturned on

direct appeal or collateral review, he cannot bring those claims in this Court under 42 U.S.C. §

1983. As such, because Heck v. Humphrey prevents a finding that a constitutional violation was

committed against Plaintiff, no Monell claim can lie against the municipal Defendants. See

                                                  7
Jackson v. County of Nassau, No. 07-cv-245, 2010 WL 335581, *9 (E.D.N.Y. Jan. 22, 2010)

(citing cases). Moreover, even if his municipal liability claims were not otherwise barred, they

are nevertheless subject to dismissal because he has not alleged that the alleged constitutional

violations were caused by a policy of the municipal Defendants.

       As such, the Court grants the motion to dismiss as to the claims against the municipal

Defendants.

E.     The Court Declines Jurisdiction Over the State Law Malpractice Claim

       42 U.S.C. § 1367 provides that, if a district court has original jurisdiction over a civil

action, then it has supplemental jurisdiction "over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or controversy."

42 U.S.C. § 1367. The court may decline to exercise that supplemental jurisdiction pursuant to §

1367(c) if:

               (1) the claim raises a novel or complex issue of State law; (2) the
               claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction; (3) the district
               court has dismissed all claims over which it has original
               jurisdiction; or (4) in exceptional circumstances, there are other
               compelling reasons for declining jurisdiction.

42 U.S.C. § 1367(c); see also Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d

442, 446 (2d Cir. 1998). The court's discretion to decline extending supplemental jurisdiction is

available if founded upon one of these enumerated categories. See id. at 448.

       In the instant matter, the Court has dismissed all claims over which it has original

jurisdiction. To the extent that Plaintiff is attempting to allege a common law malpractice claim,

the Court declines to exercise supplemental jurisdiction.


                                        IV. CONCLUSION

                                                  8
        After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

        ORDERS that Defendant's motion to dismiss is GRANTED; and the Court further

        ORDERS that Plaintiff's amended complaint is DISMISSED; and the Court further

        ORDERS that Plaintiff's motion to proceed in forma pauperis is DENIED as moot; and

the Court further

        ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case.


IT IS SO ORDERED.

Dated: October 30, 2019
       Albany, New York




                                                  9
